Exhibit 10.3

2020 Management Incentive Plan

Ceridian HCM Holding Inc.

2020 Management Incentive Plan (“MIP”)

Cash & Performance Stock Units

 

The MIP is a discretionary, short-term incentive plan designed to drive company
results related to our key financial metrics. Participants in the MIP are active
eligible employees of Ceridian HCM Holding Inc. (“Ceridian”) and its
subsidiaries who play a key role in Ceridian accomplishing its objectives and as
further described below under the heading “Cash MIP & PSU MIP Eligibility” below
(“Participant”). The Board of Directors (“Board”) of Ceridian and the
Compensation Committee of the Board (the “Committee”) have approved the MIP for
the performance period (defined as January 1, 2020-December 31, 2020)
(“Performance Period”), including the Incentive Components as set forth below.
The Board and/or Committee will consider the achievement of the Incentive
Components (set forth below) to determine whether any adjustment to calculated
payment will be made to participants in the MIP.

 

Incentive Components

 

•

Cloud Revenue (50%)

 

•

Adjusted EBITDA Margin (50%)

(Cloud Revenue and Adjusted EBITDA Margin are defined in the attached Appendix
A.)

 

A Participant’s Individual MIP Target (as defined below) is 50% in the form of
cash (the “Cash MIP”) and 50% in the form of performance stock units (“PSUs”)
granted under the terms of the Ceridian HCM Holding Inc. 2018 Equity Incentive
Plan, as amended (“2018 EIP”), and the applicable PSU award agreement (the “PSU
MIP”). Achievement of the Incentive Component(s) below the “Target Incentive
Component Results” set forth in the table below or the failure to satisfy the
“Threshold Conditions” described in the table below will result in no payout
under the MIP. If the Threshold Conditions are met and at least the Target
Incentive Component Result(s) are met, a Participant will receive a payout under
the MIP. All payouts under the MIP are subject to the discretion of the Board
and/or Committee.  

 

EMPLOYEE’S INDIVIDUAL MIP TARGET

MEASUREMENT OF INCENTIVE COMPONENTS

Percentage of

MIP Target

Payment

Type

Incentive

Component

Incentive

Component

Weighting

Threshold Conditions

Incentive

Component

Target

Maximum**

Incentive

Component

Result

Incentive

Component

Payout %

Incentive

Component

Result

Incentive

Component

Payout %

50%

Cash MIP

CLOUD REVENUE

Equally split between Incentive Components

Both of the following conditions must be met before either of the Incentive
Components will be eligible for a Payout.

1)  Cloud Revenue ≥$800M (21.4% year-over year growth constant currency)

2)  Adjusted EBITDA Margin ≥20.5% (including Bureau Revenue)

CLOUD REVENUE*

≥$800M

(Low End of Guidance)

100%

(50% Weighted)

 

≥$821M

(High End of Guidance)

150%

(50% Weighted)

ADJUSTED EBITDA MARGIN

50%

PSU MIP

CLOUD REVENUE

Equally split between Incentive Components

ADJUSTED EBITDA MARGIN

≥20.5% Margin

100%

(50% Weighted)

≥20.5% Margin

100%

(50% Weighted)

ADJUSTED EBITDA MARGIN

*Payments for Cloud Revenue achievement between Target and Maximum will be
determined on a straight-line basis (i.e., linearly interpolated).

**The maximum total combined Incentive Component Payout may not exceed 125%

 

Cash MIP & PSU MIP Eligibility

•

The MIP applies to designated Participants who are employees of Ceridian, as
approved by management in its sole discretion, who are leveled as “Management”
in Grades 7 and above and “Professional Individual Contributors” in Grades 10
and above.

•

Eligible Participants must be actively employed by Ceridian to be eligible to
participate in the Cash MIP.  

•

Eligible Participants must be actively employed by Ceridian and eligible for the
MIP on the date the PSU award is granted to receive a PSU grant. A Participant
will only be eligible for the PSU MIP, if the Participant would be eligible to
receive 10 or more PSUs on the date of grant.  If Participant is not eligible
for the PSU MIP, the individual MIP target will be eligible to be paid 100% in
cash. The terms of the 2018 EIP and the PSU award agreement will govern the PSU
grant.

•

Participant who are new hires and promotions/job changes eligible for the MIP
after the PSU grant date will be eligible to participate only in the Cash MIP;
provided the Participant is actively employed on or before October 1. Proration
for the Cash MIP is based on the employee’s date of eligibility and duration of
active employment in the Performance Period. Employees on long term leaves are
not considered actively employed.

•

Employees who previously met MIP eligibility criteria and management has
approved their continued participation for 2020.

•

Ceridian retains the right to amend these eligibility criteria in its sole
discretion.




--------------------------------------------------------------------------------

 

Plan Payment Opportunity

•

Ceridian offers no employee any guarantee of any expectation of receiving an
incentive or any incentive payment under the MIP.

•

Employees have been provided their individual MIP target, a percentage of their
base salary or a fixed dollar amount (“Individual MIP Target”).

•

Cash MIP. Subject to the overarching exercise of discretion, as noted below, any
Cash MIP payment will be determined using the employee’s base salary as of
December 31, 2020. In the event the “Incentive Components” are achieved and
“Threshold Conditions” are satisfied, payment of the Cash MIP is calculated as
follows: 1) Participant’s Individual MIP Target amount is multiplied by 50%; 2)
The result is multiplied by the Incentive Component Weighting (50% as above); 3)
The result is then multiplied by the Incentive Component Payout % based on the
specific Incentive Component result.

•

PSU MIP.  The number of PSUs awarded to the Participant under the 2018 EIP will
be determined using the Participant’s Individual MIP Target. To determine the
number of PSUs granted: 1) Participant’s Individual MIP Target amount is
multiplied by 50%; 2) The result is multiplied by the Incentive Component
Weighting (50% as above); 3) As applicable, currency is converted to USD; 4) The
3-month average value of a share of Ceridian common stock is used to calculate
the number of PSUs granted to the Participant; 5) the result is then increased
by 10% (the PSU premium); 6) the resulting PSU amount is then rounded up to the
next whole share and awarded to the employee on the PSU grant date. The vesting
conditions for the PSU award will be determined based on the Incentive Component
results as outlined in the PSU award agreement and issued within 45 days of the
certification date.

•

Notwithstanding anything herein to the contrary, Ceridian retains the
overarching discretion to modify, deny or decrease an employee’s Cash MIP
payment as it deems fit in its sole discretion based on the employee’s
performance and/or disciplinary record.

 

Termination Provisions

For specific terms and conditions of the PSU’s as it relates to termination,
refer to the “2018 Equity Incentive Plan - Performance Stock Unit Award
Agreement”. The following sets out applicable provisions with respect to the
Cash MIP payment, where the employee’s employment is terminated during the
Performance Period and/or prior to the payment of the Cash MIP:

(a)

Death - If the employee terminates service prior to the provision of the Cash
MIP payment by reason of death, the employee’s estate, shall receive a pro-rata
cash payment equal to the number of days in the Performance Period to the date
of the employee’s death.

 

(b)

Involuntary Termination Without Cause on or after October 1 - If the employee’s
employment is terminated involuntarily by Ceridian without cause prior to the
provision of the Cash MIP payment, the employee shall receive a pro-rata cash
payment equal to the number of days in the Performance Period to the date of the
employee termination, not to exceed December 31, 2020. In no circumstance will a
period relating to pay in lieu of notice or severance be included for
eligibility or pay purposes. The employee will not be entitled to recover
damages or any other form of compensation in lieu of the incentive payment to
which the employee may otherwise have been entitled under the MIP (unless
required by local law).

 

(c)

Retirement- If the employee terminates employment prior to the provision of the
Cash MIP payment by reason of retirement upon attaining age 55 and 15 continuous
years of service, the employee shall receive a pro-rata cash payment equal to
the number of days in the Performance Period to the date of the employee’s
retirement not to exceed December 31, 2020.

 

(d)

Termination for Any Reason on or prior to September 30 – if the employee’s
employment is terminated by Ceridian on or prior to September 30 (including with
or without just cause), the employee is not eligible for any portion of the Cash
MIP payment for the year in which they are terminated, regardless of whether the
employee may be entitled to receive compensation, severance or pay in lieu of
notice of termination.  

 

(e)

Resignation - If the employee resigns employment prior to December 31, the
employee is not eligible for any portion of the MIP payment. If the employee
resigns on or after December 31, but prior to payment of the MIP payment,  the
employee will be eligible to receive a cash payment equal to the individual’s
MIP target only for the Cash MIP payment portion, at the time such payments are
provided to all MIP eligible employees, provided the Company achieves one or
both Incentive Components at target and the Board approves the payment. In no
circumstance will the former employee be eligible for any amount in excess of
target regardless of the Company performance.

 

(f)

Cause - If Ceridian terminates the employee for just cause (or gross misconduct
serious as to justify summary dismissal), the Cash MIP payment shall immediately
terminate and be forfeited.

 

 

•

The MIP is discretionary and subject to change from time to time, including
discontinuation, at Ceridian’s sole discretion.

•

Any MIP incentive payments do not vest to the employee nor are deemed wages
until and if it is paid.

•

Any Cash MIP payments will be made as soon as administratively feasible upon
approval from the Board and/or Committee in the calendar year following the
applicable Performance Period year.  

 

 

Performance Period

January 1, 2020 through December 31, 2020.  

 

Entire Agreement

This document represents the entire agreement related to the MIP.  The terms of
the PSU award are set forth in the 2018 EIP and the PSU award agreement; copies
of which and other information pertaining to the 2018 EIP have been provided to
the Participant. The MIP replaces all prior agreements or representations with
respect to the MIP.  Neither the Participant nor Ceridian rely upon, or regard
as material, any representation (oral or in writing) not expressly included in
this document.

 

--------------------------------------------------------------------------------

 

APPENDIX A

Definitions

 

 

Adjusted EBITDA

Adjusted EBITDA is defined as net income (loss) before interest, taxes,
depreciation, and amortization, as adjusted to exclude: net income (loss) from
discontinued operations; non-cash charges for asset impairments; gain (loss) on
assets and liabilities held in a foreign currency other than the functional
currency of a company subsidiary; share-based compensation expense and related
employer taxes; severance charges; restructuring consulting fees; significant
acquisitions or disposals and related transaction costs; as well as other
non-recurring charges, subject to board approval. 

Adjusted EBITDA Margin

Adjusted EBITDA Margin is determined by calculating the percentage Adjusted
EBITDA divided by Total Revenue.

Bureau Revenue

Bureau revenue is generated primarily from HCM solutions delivered via a
service-bureau model delivered via three primary service lines: payroll,
payroll-related tax filing services, and outsourced human resource solutions.
Revenue from payroll services is generated from recurring fees charged on a
per-process basis. In addition, certain customers use our tax filing services on
a stand-alone basis and our outsourced human resource.  Individual services for
customers, such as check printing, wage attachment and disbursement, and
Affordable Care Act (“ACA”) management are included. Other Additional items
included in Bureau revenue are custom professional services revenue; investment
income generated from holding Bureau customer funds in trust before funds are
remitted to taxing authorities, Bureau customer employees, or other third
parties; consulting services related to Bureau offerings; and revenue from the
sale of third-party services.

Cloud Revenue

Cloud revenue, presented on a constant currency basis, includes Dayforce and
Powerpay.

•  Dayforce includes global HR, payroll, benefits, workforce management, and
talent management on web and native iOS and Android platforms. Dayforce revenue
is primarily generated from monthly recurring fees charged on a PEPM basis,
generally one-month in advance of service. Dayforce also includes outsourced
human resource solutions to certain Dayforce customers. Also included within
Dayforce revenue is implementation, staging, and other professional services
revenue; revenues from the sale, rental, and maintenance of time clocks; and
billable travel expenses.

•  Powerpay revenue is primarily generated from recurring fees charged on a
per-employee, per-process basis from small market Canadian customers.

Guidance

Ceridian’s full year forecasted earnings estimate communicated externally to
stockholders and investors on February 5, 2020.

All Revenue

All revenue components are presented on a constant currency basis, is used
to assess how our underlying business performed excluding the effect of foreign
currency rate fluctuations.  Revenue for use in MIP calculations is defined as
Total Revenue, presented on a constant currency basis, with consideration of
other adjustments such as the impact of significant acquisitions or disposals,
subject to board approval.

 

Executive Officer Target Incentive Compensation Levels in the 2020 MIP

On February 27, 2020, the target incentive compensation level for David D.
Ossip, our Chair of the Board and Chief Executive Officer, is $800,000, or 114%
of his current base salary.  On February 27, 2020, the target incentive
compensation level for each of our other executive officers as a percentage of
base salary is:  60% for Leagh E. Turner, our President and Chief Operating
Officer; 60% for Christopher Armstrong, our Executive Vice President, Chief
Customer Officer; 80% for Arthur Gitajn our Executive Vice President and Chief
Financial Officer; and 60% for Scott A. Kitching our Executive Vice President,
General Counsel and Assistant Secretary.

 